Mr. Justice Pam delivered the opinion of the court. 5. Intoxicating liquors, § 232*—inequality of interest of plaintiffs in damages recoverable in action under Dramshop Act. The amount of damages recoverable in a joint action by the wife and children of a drunkard, under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), is not limited to the period that all the plaintiffs have an equal interest in the whole of the recovery, and even if one of the children marries and is no longer dependent upon the father, the jury may determine from the evidence the extent to which each of the plaintiffs is injured up to the time of trial, and return a verdict for the gross amount. 6. iNtoxicating liquors, § 232*—damages recoverable in action under Dramshop Act not required to have accrued prior to bringing of action. In an action by the wife and minor children of a drunkard for damages for injuries to their support, due to the intoxication of the husband and father, under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), a recovery may be had for all damages accruing to the plaintiffs which naturally and proximately proceeded from such intoxication, although a part thereof accrued after the commencement of the suit. 7. Intoxicating liquors, § 251*—when instruction in action under Dramshop Act not prejudicial. In an action by the wife and minor children of a drunkard, under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), for damages for injuries to their means of support due to the intoxication of the husband and father, an instruction to the effect that although the evidence as to damages resulting from injury to the plaintiffs’ means of support were indefinite, still the jury should establish the damages from such evidence pertaining thereto as was before them, held not to be prejudicial in the light of other instructions, and because of the fact that the amount of the verdict showed that the jury did not speculate as to the damages. 8. Intoxicating liquors, § 250*—when instruction in action wilder Dramshop Act not misleading. In an action by the wife and minor children of a drunkard, under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), for damages for injuries to their means of support due to the intoxication of the husband and father, an instruction to the effect that if the jury found from the evidence that the wife served notice on the defendant or his agents not to sell liquors to the husband and that defendant failed to comply with said notice, then, if they found from the evidence that the plaintiffs were entitled to damages, exemplary damages might be assessed for failure to comply with said notice, held not misleading as authorizing the awarding of exemplary damages although no actual damages resulted after the giving of the notice, because of the fact that the word “actual” was omitted before the word “damages.” 9. Intoxicating liquors, § 249*—ichen instruction in action under Dramshop Act not prejudicial. In an action by the wife and minor children of a drunkard, under the Dramshop Act, sec. 9 (J. & A. ¶ 4609), for damages for injuries to their means of support due to the intoxication of the husband and father, an instruction to the effect that there could be a recovery for injuries to the person as well as to the means of support, held not prejudicial where the court in eighteen other instructions had charged the jury that a recovery could be had only for damages for injuries to their means of support. 10. Intoxicating liquors, § 245*—when verdict in action under Dramshop Act not excessive. In an action by the wife and minor children of a drunkard, under the Dramshop Act, see. 9 (J. & A. ¶ 4609), for damages to their means of support due to the intoxication of the husband and father, a verdict for $1,500 held not excessive. 11. Appeal and error, § 1411*—when verdict on conflicting evidence will not be disturbed. Where there is a conflict in the evidence, the verdict of the jury on questions of fact will hot be disturbed unless such verdict is manifestly and clearly against the weight of evidence.